UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): February 6, 2015 SPARTAN MOTORS, INC. (Exact Name of Registrant as Specified in Its Charter) Michigan (State or Other Jurisdiction of Incorporation) 0-13611 (Commission File No.) 38-2078923 (IRS Employer Identification No.) 1541 Reynolds Road, Charlotte, Michigan (Address of Principal Executive Offices) (Zip Code) 517-543-6400 (Registrant's Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Section Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Appointment of Director On February 6, 2015, the Board of Directors of Spartan Motors, Inc. increased the membership of the current Board to nine members and appointed James C. Orchard to the Board. From 2008 until 2014 Mr. Orchard served as CEO of Dayco, LLC, a privately held supplier of engine parts and systems to the automotive industry. Mr. Orchard has served in executive and leadership positions in the automotive, truck and aftermarket parts industries for the past 46 years. Mr. Orchard will be a nominee for reelection at the Corporation’s annual meeting of shareholders to be held in 2015. There are no arrangements or understandings between Mr. Orchard and any other person pursuant to which he was selected as a director, nor are there any transactions in which Mr. Orchard has an interest requiring disclosures under item 404(a) of Regulation S-K. Mr. Orchard will receive the standard compensation arrangements for the Company’s non-employee directors, including an annual retainer and share-based compensation. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SPARTAN MOTORS, INC. Dated: February 9, 2015 /s/ Lori L. Wade By: Lori L. Wade Its: Chief Financial Officer 2
